Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered May 5th, 2022 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a non-transitory computer readable medium (i.e. a manufacture) in claims 1-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon to cause the at least one processor to: 
load a lobby that includes a first game and a second game in a multi-game package, wherein the first game is eligible to trigger a payout of a first stand-alone progressive jackpot and ineligible to trigger a payout of a second stand-alone progressive jackpot, wherein the second game is eligible to trigger a payout of the second stand-alone progressive jackpot and ineligible to trigger a payout of the first stand-alone progressive jackpot; 
initiate a round of play in the first game associated of the multi-game package; 
determine a value of a  first non-zero funding rate for the first stand-alone progressive jackpot based on initiation of the round of play, and determine a value of a second non-zero funding rate for the second stand-alone progressive jackpot based on initiation of the round of play;
adjust the first stand-alone progressive jackpot according to the first non-zero funding rate and adjust the second stand-alone progressive jackpot according to the second non-zero funding rate;
generate a first set of random based game outcomes for the round of play using a random number generator(RNG);
determine using the RNG whether a jackpot feature in the first game is triggered based on the first set of random based game outcomes; 
determine using the RNG a second set of random based game outcomes based on a determination that the jackpot feature in the first game is triggered; and 
determine using the RNG whether the second set of random based game outcome triggers the payout of the first stand-alone progressive jackpot.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships and/or commercial interactions and Mental Processes including mental steps of observation evaluation and judgement that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a non-transitory computer readable medium and a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, slot machines and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a non-transitory computer readable medium and a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0187], [0188]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0187], [0188]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8,221,228) in view of IGT- New Concept MS Legends Pairs Games with Their Own SAP for Jackpot Shoppers herein after referenced as MS Legends further in further view of Olsen (US 2013/0084950).

Claim 1: The combination of Anderson & MS Legends teaches a non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon (Anderson  Col 7:59-8:7) to cause the at least one processor to: 
load a lobby  that includes a first game and a second game in a multi-game package, wherein the first game is eligible to trigger a payout of a first stand-alone progressive jackpot and ineligible to trigger a payout of a second stand-alone progressive jackpot, wherein the second game is eligible to trigger a payout of the second stand-alone progressive jackpot and ineligible to trigger a payout of the first stand-alone progressive jackpot(Anderson Col 11:9-12:3, 12:20-35, 15:17-62 & MS Legends Pages 1 & 2); 
initiate a round of play in the first game associated of the multi-game package(Anderson Col 2:28-40; 4:62-5:5); 
determine a value of a first non-zero funding rate for the first stand-alone progressive jackpot based on initiation of the round of play and determine a  value of a second non-zero funding rate for the second stand-alone progressive jackpot based on initiation of the round of play(-wherein the value of the funding is determined as a percentage of a player participating wager for the first and/or second prizes-  Anderson  Col 1:50-63 & Olsen Paragraphs [0030], [0067], [0069]);
adjust the first stand-alone progressive jackpot according to the first non-zero funding rate and adjust the second stand-alone progressive jackpot according to the second non-zero funding rate (-Wagers fund a plurality of pools regardless of player eligibility to win the respective pool- Anderson  Col 1:50-63 & Olsen Paragraph [0030], [0067], [0069]); 
generate a first set of random based game outcomes for the round of play using a random number generator (RNG) (Anderson Col 7:59-8:7);
determine using the RNG whether a jackpot feature in the first game is triggered based on the first set of random based game outcomes(Anderson Col 2:28-40); 
determine using the RNG a second set of random based game outcomes based on a determination that the jackpot feature in the first game is triggered(Anderson Col 1:50-63; 2:28-40); and 
determine using the RNG whether the second set of random based game outcome triggers the payout of the first stand-alone progressive jackpot(Anderson Col 2:28-40).
Anderson teaches the invention as presented above including enabling players to select player selected desired multi game package including a first and bonus game and jackpot as cited herein above.  While the prior art of Anderson is silent regarding the progressive jackpots being stand-alone progressive jackpots, MS Legends teaches that these types of jackpots associated with player selectable games was known at the time of invention.  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the stand-alone progressive jackpots as taught by MS Legends (MS Legends Pages 1 & 2) as a selectable jackpot in the game of Anderson in order to provide a greater variety of eligible jackpots according to player desire as taught by MS Legends(MS Legends Pages 1 & 2).
Additionally, while teaching the inclusion of a plurality of pools and funding the same for which the player is eligible to win, the combination of Anderson & MS Legends is silent regarding teaching the determining funding value of additional pools which the player is not eligible to win however is a related invention the prior art of Olsen teaches that is feature was known at the time of invention (Olsen Paragraphs [0030], [0067], [0069]).   It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the funding of additional pools by determined values which the player was not eligible to win as taught by Olsen in the combination of Anderson & MS Legends in order to ensure that all award pools continue to grow in size and entice players to engage in gaming content associated therewith.

Claim 2: The combination of Anderson,  MS Legends & Olsen teaches the non-transitory computer-readable medium of claim 1, wherein the lobby includes a third game in the multi-game package, wherein the third game is eligible to trigger a payout of a third stand-alone progressive jackpot and ineligible to trigger the payouts of the first stand-alone progressive jackpot and the second stand-alone progressive jackpot(-3 sets of games- MS Legends Pages 1 & 2).  

Claim 3: The combination of Anderson,  MS Legends & Olsen teaches the non-transitory computer-readable medium of claim 1, wherein the first game and the second game are eligible to trigger a payout of a wide area progressive jackpot (Anderson Col 11:1-8, 12:20-35).  

Claims 4-6, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8,221,228) in view of IGT- New Concept MS Legends Pairs Games with Their Own SAP for Jackpot Shoppers herein after referenced as MS Legends in further view of Olsen (US 2013/0084950) as applied to claims 1-3 herein above and in yet further view of Hughes (US 9,342,956).

Claim 4: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to determine the first non-zero funding rate based on one or more game parameters associated with the first game (-various game events cause the adjustment of the progressive contribution rate- Hughes Figure 4; Col 22:62-24:53).
		The combination of Anderson, & MS Legends teaches the game including progressive jackpots and funding rates associated therewith (Anderson Col 12:63-13:19).  While the combination of Anderson, & MS Legends does not explicitly teach the manner in which the funding rate is altered or maintained, in an analogous reference, Hughes teaches that these elements were known features of funding progressive award (Hughes Figure 4; Col 22:62-24:53).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the dynamic and static funding techniques as taught by Hughes in the combination of Anderson, & MS Legends in order to provide the expected and predictable result of enabling progressive jackpots to grow at increased rates and combat jackpot fatigue as taught by Hughes (Hughes Col 3:3-34)

Claim 5: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to determine the first non-zero funding rate by determining a first, fixed funding rate for the first stand-alone progressive jackpot based on a prize value of the first stand-alone progressive jackpot and determining the second non-zero funding rate a second, fixed funding rate for the second stand-alone progressive jackpot based on a prize value of the second stand- alone progressive jackpot. (Hughes Figure 4; Col 24:21-53)  

Claim 6: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to randomly determine the first non-zero funding rate for the first stand-alone progressive jackpot and randomly determine the second non-zero funding rate for the second stand-alone progressive jackpot(Hughes Figure 4; Col 28:4-44)  .  

Claim 9: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the first non-zero funding rate is a static funding rate that does not change for multiple rounds of play in the first game and the second game(Hughes Figure 4; Col 28:4-44).  

Claim 19: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the first set of random based game outcomes are for a plurality game play windows (Anderson Figure 8; Element 92a-92e Col 15:63-16-11; & Hughes Figure 1; Col 9:4-24, 9:44-10:33).  

Claim 20: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to randomly determine a reel pattern set for each game play window; and generate the first set of random based game outcomes for the round of play based on each determined reel pattern set for each game play window (Anderson Figure 8; Element 92a-92e Col 14-65-15:16, 15:63-16-11).

Response to Arguments
Applicant's arguments filed May 5th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 7 through 9 of the Applicant’s above dated response the applicant proposes that the claimed invention improves the functionality of a computing device through increasing the interoperability between otherwise distinct games and would mirror similar considerations as addressed in McRO and further not risk preemption.

Response to the applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of rules for funding game prize, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to game play rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Accordingly, the decision in McRO does not support the presence of patent eligible subject matter in the claimed invention as proposed.  
Responsive to the applicant’s remarks on the subject of preemption, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016).  In keeping with this, MPEP 2106.04.I & 2106.07(b) notes that questions of preemption are resolved by the Alice/Mayo two-part framework including considering if there is an improvement to computer related technology in step 2A, and if the elements when considered in individually and in combination under step 2B are more than the non-conventional and non-generic arrangement of known conventional elements.  As discussed in at least the rejection above the claimed invention does not at present meet the requirements under steps 2A or 2B.

Continuing on pages 9 through 11 of the Applicant’s above dated response the applicant proposes that the prior art combination as previously applied fails to teach the amended claim features relating to the value of non-zero contribution rates both a first and a second stand-alone jackpot based on participation/play of the first game.
Responsive to the applicant presented amendment and review of the applied prior art, the prior art of Olsen is noted as additionally teaching the determination of funding values as the product of determined percentage and user selected wager and hence participation for a first and second stand-alone jackpot as applied (Olsen Paragraphs [0030], [0067], [0069]) that mirrors a similar teaching presented in Anderson (Anderson  Col 1:50-63).

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                     /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715